Clark, Judge.
Defendant appeals from a judgment of conviction for aggravated assault with intent to rape based upon a jury’s verdict of guilty.
1. We have considered the evidence and find it sufficient to support the verdict of guilty.
2. There is no merit in defendant’s other enumeration of error as to admissibility of the testimony of the two officers relating to defendant’s admissions which were voluntary and uncoerced.

Judgment affirmed.


Bell, C. J., and Stolz, J., concur.

M. Randall Peek, District Attorney, Alton G. Hartley, Assistant District Attorney, for appellee.